DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   STEVEN CHRISTOPHER JOHNSON and KATHLEEN JOHNSON,
                       Appellants,

                                     v.

                         JENNIFER JOHNSON,
                              Appellee.

                    Nos. 4D18-2779 and 4D18-2780

                           [October 24, 2019]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
50-2017-DR-002873.

    Paul Morris of Law Offices of Paul Morris, P.A., Miami, for appellants
Steven Christopher Johnson and Kathleen Johnson, and Alan Jay
Braverman of Law Offices of Alan Jay Braverman, P.A., Fort Lauderdale,
for appellant, Kathleen Johnson.

  Michael D. Cirullo, Jr. of Goren Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.